DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed May 11, 2022, in response to the Office Action of March 14, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I (claims 21-34 and 66). Claims 21-35, 37-40, 66 are pending. Claims 35 and 37-40 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 21-34 and 66 are currently under prosecution.

Claim Objections
2.	Claim 33 is objected to because of the following informalities:  Claim 33 is missing the word “said” in front of “antibody is a humanized antibody.”  Appropriate correction is required, for example amending the claim to recite: “…wherein said antibody is a humanized antibody.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 21-34 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 21 and 66 recite that the antibody is characterized by CDR sequences as follows in a table listing CDRs1-3 for the heavy and light chains of antibodies 3D5 and 4G5. Although the claims recite that the antibody “is characterized by CDR sequences as follows,” there is no indication of exactly how the antibody is “characterized by” the CDRs, which CDRs the antibody is required to have if any, how many it is required to have, and from which antibodies. The claims only recite that the antibody is “characterized by CDR sequences as follows.” Therefore, scope of the claimed antibodies cannot be determined based on the claim language and table. Examiner suggests amending the claim to delete the table and recite something similar to: “wherein the antibody comprises CDR SEQ ID NOs:1-6 or the antibody comprises CDR SEQ ID NOs:1, 2, and 4-7.”

4.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites the limitation "said murine antibody".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 32 to depend from claim 31.


5.	Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 32 recites the limitation "said humanized antibody".  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending claim 34 to depend from claim 33.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


NOTE: The rejection below is based on the interpretation of claim 21 requiring all six CDR sequences (CDRL 1-3 and CDRH 1-3) or comprising at least light chain CDRs.

6.	Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 recites the antibody is characterized as comprising light chain CDRs. Claim 27 depends from claim 21 and recites the antibody is a single domain antibody. Single domain antibodies only comprise a heavy chain variable domain, therefore do not contain light chain CDRs. Thus, the antibody of claim 27 is outside the scope of antibodies limited by claim 21.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


7.	Conclusion: No claim is allowed. The closest prior art appears to be US Patent Application Publication 2009/0297479, Ariizumi and Cruz, published 2009. Ariizumi and Cruz teach antibody 3D5 that binds to DC-HIL ([39]; Figure 22; [251]; [273]; Example 8) but do not teach any sequences of the antibody instantly claimed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642